CON CURRENT OPINION OF
MR. JUSTICE WOLF.
In this case a complaint was filed and subsequently an application was made for an injunction. After an investiga-*274fion of the law organizing the judiciary of the Island as well as the practice that existed under Spanish rule and the military organization, I have become convinced that the district court cannot entertain original jurisdiction where the amount involved is less than $500. A different state of things prevails where a new remedy like that of injunction or mandamus has been especially put into the power of the district court. No such jurisdiction has been conferred on the municipal courts and the district courts are then the lowest courts which can take notice of an application for the extraordinary writ of injunction. Where the object of a complaint is to obtain a writ of injunction the district court can in a proper case entertain jurisdiction even' if the amount involved is less than $500'. But it is otherwise where the primary object of the suit is for some other purpose and the injunction is a mere incident of the suit and filed independently of the complaint. In such case if the court is without jurisdiction to entertain the principal suit the defect of jurisdiction extends to all the incidents of the same. A litigant can easily avoid this obstacle by making the injunction the object of his suit. As the court below decided that it did not have jurisdiction and dissolved the injunction, and as I agree with the majority of the court in its consideration of the proof, I concur in the judgment.